Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
This is a Non-Final Office Action in response to the RCE filed on 10/19/2022.  Claims 1-20 have been cancelled.  Claims 21-40 are new. Therefore, claims 21-40 are pending and addressed above.
Claim Interpretation
Paragraphs 0017-0034 provide specific definitions for the following terms:  processor, IoT, sensor, data processing system, server, client device, social networking system, social networking service, content delivery system, content, social content, advertisement, responsive to, computer readable storage medium, real time, automatically, and user.  As such, for purpose of examination, these terms will be interpreted per the definitions given in those paragraphs. 
Claim Objections
Independent claims 21, 28, and 35 contain the acronym "IoT". Acronyms must be defined in plain terminology within the claim before the acronym can be used. The specification states in [0001] that “IoT” means “Internet of Things”.  Therefore, “IoT” will be interpreted as “Internet of Things”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite, receiving, by a first data processing system, first data generated by at least one IoT device; responsive to the receiving the first data generated by the at least one IoT device, the first data processing system determining at least a first user, or a client device used by the first user, to which the first data corresponds; identifying that the first data indicates an issue with a system by the first data processing system automatically analyzing, in real time, the first data; responsive to the identifying that the first data indicates the issue with the system, the first data processing system automatically communicating, in real time, to a second data processing system at least a first query requesting second data relevant to the system,  and the first data processing system receiving the second data from the second data processing system, the second data indicating at least a third data processing system for an advertiser for at least one product or service relevant to the issue with the system; responsive to the receiving the second data indicating the at least the third data processing system for the advertiser for the at least one product or service relevant to the issue with the system, the first data processing system automatically communicating, in real time, to the third data processing system at least a second query indicating the product or service relevant to the issue with the system, and the first data processing system receiving from the third data processing system third data indicating at least one advertisement corresponding to the system; and responsive to the receiving the third data indicating the at least one advertisement corresponding to the system, the first data processing system automatically communicating, in real time, to the client device associated with the IoT device at least one link for downloading the advertisement corresponding to the system, 
wherein the client device downloads the advertisement corresponding to the system using the at least one link and presents the advertisement to the first user.
Step 2A, Prong 1:  These limitations are drafted in a method (claim 21), a system (claim 28), and a computer program product (claim 35) and under their broadest reasonable interpretations, the limitations, except for the italicized portions, recite certain methods of organizing human activity.  The claimed invention receives data, determines at least a first user, identifies an issue, analyzes data, communicates and receives information, and downloads an advertisement, which are advertising and marketing and sales activities since the receiving, determining, identifying, analyzing, communicating, and receiving steps are all used to indicate an advertisement. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a first data processing system, a client device, an IoT device, a second data processing system, a third data processing system, a system, a processor, and one or more computer readable storage mediums.  These elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B since these computing elements are described generically in at least [0019]-[0026] of the Specification.
Therefore, the independent claims are not patent eligible.
Dependent claims 22-27, 29-24, and 36-40, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 21, 28, and 35 without significantly more.
Dependent claims 22, 29, and 36 recite, “further comprising: the first data processing system automatically communicating, in real time, fourth data to the client device, the fourth data indicating at least one social content comprising video, wherein the at least one social content comprising the video is posted to a social networking service by a second user with whom the first user is socially connected in the social networking service.”  The communicating step is also directed to the abstract idea as described above since it is just communicating a video.  The additional elements italicized are generic computing element to perform the abstract idea.
Dependent claims 23, 30, and 37 recite, “wherein the automatically communicating, in real time, the fourth data to the client device comprises: communicating the fourth data indicating at least one social content comprising video showing how to repair the system to overcome the issue with the system.” The communicating step is also directed to the abstract idea as described above since it is just communicating a video.  The additional elements italicized are generic computing element to perform the abstract idea.
Dependent claims 24, 31, and 38 recite, “wherein the receiving, by the first data processing system, the first data generated by the at least one IoT device comprises: receiving, by the first data processing system, from the IoT device, the first data generated by at least one IoT device.” The receiving step is also directed to the abstract idea as described above since it is just receiving data.  The additional elements italicized are generic computing element to perform the abstract idea.
Dependent claims 25, 32, and 39 recite, “wherein the receiving, by the first data processing system, the first data generated by the at least one IoT device comprises: receiving, by the first data processing system, from the client device, the first data generated by at least one IoT device, wherein the client device receives the first data from the IoT device.” The receiving step is also directed to the abstract idea as described above since it is just receiving data.  The additional elements italicized are generic computing element to perform the abstract idea.
Dependent claims 26, 33, and 40 recite, “wherein the client device adds, to the first data, fourth data indicating the system.”  This is just adding data which is part of the abstract idea as described above.  The additional elements italicized are generic computing element to perform the abstract idea.
Dependent claims 27 and 34 recite, “wherein the identifying that the first data indicates the issue with the system by the first data processing system automatically analyzing, in real time, the first data comprises: the first data processing system identifying that the first data indicates that the issue with the system is within a threshold period of time.”  This is just identifying data which is part of the abstract idea as described above.  The additional elements italicized are generic computing element to perform the abstract idea.
As such, when claims 21-40 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 28, and 35 recite, “the first data processing system receiving from the third data processing system third data indicating at least one advertisement [first] corresponding to the system; and responsive to the receiving the third data indicating the at least one advertisement [second] corresponding to the system, the first data processing system automatically communicating, in real time, to the client device associated with the IoT device at least one link for downloading the advertisement [third] corresponding to the system, wherein the client device downloads the advertisement [fourth] corresponding to the system using the at least one link and presents the advertisement [fifth] to the first user.  The claims recites five instance of “advertisement”.  The second “the at least one advertisement” has antecedent basis with the first instance “at least one advertisement”.  However, “at least one advertisement” and “the at least one advertisement” could be interpreted as more than one advertisement (i.e. two advertisements), it is unclear to which “the advertisement” the third, fourth, and fifth instances refer.  Therefore, claims 21, 28, and 35 are indefinite.  For purpose of  examination, the third instance of “advertisement” will be interpreted as “one of the at least one advertisement” and the fourth and fifth instances of “advertisement” will be interpreted as “the one of the at least one advertisement”.  The Examiner suggests amending as such.
Claims 22-27, 29-34, and 36-40 are also rejected because of their dependencies on claims 21, 28, or 35.
Claims 24, 31, and 38 recite, “wherein the receiving, by the first data processing system, the first data generated by the at least one IoT device [first] comprises: receiving, by the first data processing system, from the IoT device [second], the first data generated by at least one IoT device [third].  The claim recites three instances of “IoT device”.  It is unclear is the first, second, and third instances of “IoT device” are one and the same device or different devices.  Therefore, the claims 24, 31, and 38 are indefinite.  For purpose of examination, the first instance will be interpreted as “the at least one IoT device”, the second instance will be interpreted as “one of the at least one IoT device”, and the third instance will be interpreted as “the at least one IoT device”.  The Examiner suggests amending as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24, 28, 31, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by DelSordo (P. G. Pub. No. 2019/0129780).

Regarding claims 21, 28, and 35, DelSordo teaches
a method, comprising: 
a first data processing system, comprising: a processor programmed to initiate executable operations comprising:
a computer program product, comprising: one or more computer readable storage mediums having program code stored thereon, the program code stored on the one or more computer readable storage mediums collectively executable by a first data processing system to initiate operations including ([0065] and [0066]):
receiving, by a first data processing system, first data generated by at least one IoT device ([0031] "In embodiments, when an error or malfunction occurs at a network element ( e.g., client device 110 of FIG. 1, STB 115 of FIG. 1, access device 120 of FIG. 1, loT device 125 of FIG. 1, or other device configured to communicate over a home network), the network element may output a wireless communication indicating the occurrence of the error or malfunction. The communication may be received by the diagnostics controller [first data processing system] 200." See also [0020].);
responsive to the receiving the first data generated by the at least one IoT device, the first data processing system determining at least a first user, or a client device used by the first user, to which the first data corresponds ([0028] "Using the received repair analysis information, the diagnostics controller may generate a user interface that includes the received repair analysis information, and the diagnostics controller may output the user interface for presentation at a display. For example, the user interface may be output for presentation at a television screen, a mobile device, or other display screen. In  embodiments, the diagnostics controller may output an alert or notification to a display (e.g., television, mobile device, etc.) that serves to indicate to a user that repair analysis information associated with an error condition at a network element is available."  Since the diagnostic controller [first data processing system] is outputting the repair analysis information to a mobile device of the user, it is determining a first user and a first user client device to which the first data corresponds.);
identifying that the first data indicates an issue with a system by the first data processing system automatically analyzing, in real time, the first data ([0022] "In embodiments, when a diagnostics controller detects an error condition at a device (i.e., at another network element), the diagnostics controller may retrieve identification information associated with the device (e.g., device name, model identification, serial number, etc.) and a diagnostic error identifier ( e.g., an error code) associated with the error condition. For example, the device at which the error condition occurs may output a unique identifier associated with the type of error that has occurred at the device." See also [0021] and [0023].);
responsive to the identifying that the first data indicates the issue with the system, the first data processing system automatically communicating, in real time, to a second data
processing system at least a first query requesting second data relevant to the system ([0024] "In embodiments, the diagnostics controller may output the query for repair analysis to an upstream server (e.g., diagnostics server 140). The diagnostics server 140 may be a MSO (multiple-systems operator) server that stores repair analysis information associated with network elements, or the diagnostics server 140 may be a server controlled by one or more entities offering  troubleshooting or repair information for network elements. In embodiments, the query for repair analysis may be a query within an Internet search engine. For example, the diagnostics controller may initiate a query within an Internet search engine, wherein the query includes the identification information associated with the device and the diagnostic error identifier. See also [0026] and [0027].), 
and the first data processing system receiving the second data from the second data processing system ([0027] "In embodiments, a diagnostics controller may receive repair analysis information from an upstream server[second data processing system] (e.g., diagnostics server 140). The repair analysis information may be sent to the diagnostics controller in response to the query for repair analysis. The repair analysis information may include information associated with the error condition detected by the diagnostics controller. If the query for repair analysis included a request for specific information associated with the error condition, the repair analysis information may include the requested information."),
the second data indicating at least a third data processing system for an advertiser for at least one product or service relevant to the issue with the system ([0026] "In embodiments, a diagnostics controller may be configured with one or more repair analysis query parameters for one or more network elements within the subscriber premise 105. For example, repair analysis query parameters for a network element may include an identification of specific information to be requested in the event of an error condition occurring at the network element, an identification of one or more servers to be queried in the event of an error condition occurring at the network element, an identification of one or more repair shops or retail sources [advertiser for at least one product or service relevant to the issue] to be contacted or searched for parts or services needed to remedy an error condition occurring at the network element, one or more actions to be taken in response to an error condition occurring at the network element ( e.g., automatically ordering a part or service associated with the error condition), and other parameters." See also [0027].);
responsive to the receiving the second data indicating the at least the third data processing system for the advertiser for the at least one product or service relevant to the issue with the system, the first data processing system automatically communicating, in real time, to the third data processing system at least a second query indicating the product or service relevant to the issue with the system ([0037] "In embodiments, the repair analysis module 210 may be configured with one or more repair analysis query parameter for one or more network elements within a subscriber premise. For example, repair analysis query parameters for a network element may include an identification of specific information to be requested in the event of an error condition occurring at the network element, an identification of one or more servers [third data processing system] to be queried in the event of an error condition occurring at the network element, an identification of one or more repair shops or retail sources [advertiser for at least one product or service] to be contacted or searched for parts or services needed to remedy an error condition occurring at the network element."), 
and the first data processing system receiving from the third data processing system third data indicating at least one advertisement corresponding to the system; and responsive to the receiving the third data indicating the at least one advertisement corresponding to the system, the first data processing system automatically communicating, in real time, to the client device associated with the IoT device ([0039] "Using the received repair analysis information [advertisement corresponding to the system since [0037] explains that the information could be a repair shop or retail information], the repair analysis module 210 may generate a user interface that includes the received repair analysis information, and the repair analysis module 210 may output the user interface for presentation at a display. For example, the user interface may be output through the client interface 205 for presentation at a television screen, a mobile device, or other display screen. The repair analysis information may include costs for a part or service from a plurality of retailers or shops, and the user interface may show the costs, thereby allowing a user to compare costs from the various retailers or shops.")
at least one link for downloading the advertisement corresponding to the system ([0040] "In embodiments, the user interface may include one or more links to troubleshooting documents ( e.g., how-to guides, instruction manuals, etc.) or troubleshooting videos (e.g., video showing a user how to repair or fix the experienced error condition) that are associated with an error condition detected at a network element." See also [0050].), 
wherein the client device downloads the advertisement corresponding to the system using the at least one link and presents the advertisement to the first user ([0064] "At 620, user instruction for taking action to remedy the error condition may be received. The user instruction may be received, for example, by the diagnostics controller 200 (e.g., by the repair analysis module 210). In embodiments, a user may select an option for remedying the error condition (e.g., retrieve troubleshooting information [download the advertisement], purchase a part or service, schedule a service appointment, etc.), the option being presented within the user interface that is output to the display, and the repair analysis module 210 may receive a notification of the user selection. In response, the repair analysis module 210 may initiate the selected action for remedying the error condition at 625.").

Regarding claims 24, 31, and 38, DelSordo teaches
wherein the receiving, by the first data processing system, the first data generated by the at least one IoT device comprises: receiving, by the first data processing system, from the IoT device, the first data generated by at least one IoT device ([0031] "In embodiments, when an error or malfunction occurs at a network element ( e.g., client device 110 of FIG. 1, STB 115 of FIG. 1, access device 120 of FIG. 1, loT device 125 of FIG. 1, or other device configured to communicate over a home network), the network element may output a wireless communication indicating the occurrence of the error or malfunction. The communication may be received by the diagnostics controller [first data processing system] 200.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25-27, 29, 32-34, 36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over DelSordo (P. G. Pub. No. 2019/0129780), in view of  Guest (P. G. Pub. No. 2016/0102879).

Regarding claims 22, 29, and 36, DelSordo communicates different data as well as troubleshooting videos to the client device but not specifically videos posted to a social networking service by a second user.  
DelSordo does not explicitly teach
further comprising: the first data processing system automatically communicating, in real time, fourth data to the client device, the fourth data indicating at least one social content comprising video, wherein the at least one social content comprising the video is posted to a social networking service by a second user with whom the first user is socially connected in the social networking service.
However, Guest teaches
further comprising: the first data processing system automatically communicating, in real time, fourth data to the client device, the fourth data indicating at least one social content comprising video, wherein the at least one social content comprising the video is posted to a social networking service by a second user with whom the first user is socially connected in the social networking service ([0088] "Returning to FIG. 7, at 752, social media messages regarding a record update informing the creating or updating of a case, as described above, can be received from various users. Thus, employees such as Eric Yip, Spencer Scorcelletti and Ronald Liu can submit posts and comments as illustrated in feed 308 of FIG. 3, that is, after such users click a "share" or "publish" button in a user interface, causing a social networking server 120 of FIG. 1 to publish those social media messages at 756 of FIG. 7. In the example of FIG. 3, any members of the Shipwright Team A group can then quickly digest information and collaborate as part of a conversation about environmental conditions reported using record updates." [0037] "In some social networking systems, users can access one or more social network feeds , which include information updates presented as items or entries in the feed. Such a feed item can include a single information update or a collection of individual information updates. A feed item can include various types of data including character-based data, audio data, image data and/or video data. A social network feed can be displayed in a graphical user interface (GUI) on a display device such as the display of a computing device as described below." See also [0089]. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kind of data transmitted from the first data processing system to the client device of DelSordo with the kind of data being transmitted of Guest, by substituting the troubleshooting video of DelSordo with the video posted to a social networking service by a second user of Guest since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice. A troubleshooting video and a video posted to a social networking service by a second user are well known in the art and substituting a troubleshooting video with a video posted to a social networking service would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claims 25, 32, and 39, DelSordo teaches all of the claimed features as discussed above but not specifically
wherein the receiving, by the first data processing system, the first data generated by the at least one IoT device comprises: receiving, by the first data processing system, from the client device, the first data generated by at least one IoT device, wherein the client device receives the first data from the IoT device.
However, Guest teaches
wherein the receiving, by the first data processing system, the first data generated by the at least one IoT device comprises: receiving, by the first data processing system, from the client device, the first data generated by at least one IoT device, wherein the client device receives the first data from the IoT device ([0058] "At 208 of method 200, a computing device [client device] 108 reads environmental data based on a measurement or measurements by one or more environmental sensors {IoT device] 104. At 216, computing device 108 sends the environmental data [first data] of 208 as well as location data to one or more servers of database system [first data processing system] 100. For example, such data can be transmitted to environmental monitoring server 112 of FIG. 1.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify which device receives the first data of DelSordo by adding wherein the receiving, by the first data processing system, the first data generated by the at least one IoT device comprises: receiving, by the first data processing system, from the client device, the first data generated by at least one IoT device, wherein the client device receives the first data from the IoT device, as taught by Guest, in order for the first data to also identify the geographical location of the IoT device reported by the client device since the client device is located at the same location as the IoT device (Guest, [0052]).

Regarding claims 26, 33, and 40, DelSordo teaches all of the claimed features as discussed above but not specifically
wherein the client device adds, to the first data, fourth data indicating the system.
However, Guest teaches
wherein the client device adds, to the first data, fourth data indicating the system ([0058] "At 208 of method 200, a computing device [client device] 108 reads environmental data based on a measurement or measurements by one or more environmental sensors {IoT device] 104. At 216, computing device 108 sends the environmental data [first data] of 208 as well as location data [fourth data indicating the system]  to one or more servers of database system [first data processing system] 100. For example, such data can be transmitted to environmental
monitoring server 112 of FIG. 1.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify which device receives the first data of DelSordo by adding wherein the client device adds, to the first data, fourth data indicating the system, as taught by Guest, in order for the first data to also identify the geographical location of the IoT device reported by the client device since the client device is located at the same location as the IoT device (Guest, [0052]).

Regarding claims 27 and 34, DelSordo teaches
wherein the identifying that the first data indicates the issue with the system by the first data processing system automatically analyzing, in real time, the first data comprises ([0022] "In embodiments, when a diagnostics controller detects an error condition at a device (i.e., at another network element), the diagnostics controller may retrieve identification information associated with the device (e.g., device name, model identification, serial number, etc.) and a diagnostic error identifier ( e.g., an error code) associated with the error condition. For example, the device at which the error condition occurs may output a unique identifier associated with the type of error that has occurred at the device." See also [0021] and [0023].).
DelSordo does not specifically teach
the first data processing system identifying that the first data indicates that the issue with the system is within a threshold period of time.
However, Guest teaches
the first data processing system identifying that the first data indicates that the issue with the system is within a threshold period of time ([0030] "In one example, when salesforce.com's CRM platform is used, standard case objects can contain or identify one or more types of data, such as environmental data, location data, a timestamp, or other relevant data. For example, one or more of such data types can be inserted in a description field of the case object. Customized rules can be configured to determine when a case is created as well as to determine when cases are escalated and de-escalated. Thus, for instance, at any time when temperature data from a given sensor is determined to be outside of a range such as 65-75 degrees Fahrenheit, a case is created with a description field including metadata details of the time and location of a temperature reading." See also [0027] and [0029].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify when the first data is received of DelSordo by adding the first data processing system identifying that the first data indicates that the issue with the system is within a threshold period of time, as taught by Guest, in order to determine when the reading was made and how much time has elapsed since the reading was made (Guest, [0029]).
Potentially Allowable Subject Matter
Claims 23, 30, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the base claim, any intervening claims, and the claim itself overcome the outstanding rejections. DelSordo explains that a how-to video is communicated to the client device and Guest explains that posted videos of connected users is send to the client device.  However, neither DelSordo or Guest specifically teach “communicating the fourth data indicating at least one social content comprising video showing how to repair the system to overcome the issue with the system” where the at least one social content comprising video is posted to a social networking service by a second user with whom the first user is socially connected in the social networking service.  Further search of patents and NPLs did not find that feature   
 Response to Argument
With regards to the 101 rejection, Applicant just states that the rejection is moot since claims 1-20 are cancelled and new claims 21-40 qualify as patent eligible subject matter.  Examiner disagrees.  Please see the 101 rejection on new claims 21-40.
With regards to the 103 rejection, Applicant just states that the rejection is moot since claims 1-20 are cancelled and new claims 21-40 are allowable.  Examiner disagrees.  Please see the 103 rejection on new claims 21-40.
Relevant Prior Art
The following reference is prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Patten (P.G. Pub. No. 2016/0179962) collects and generates data generated by IoT systems and generates recommendations such as information resources that are presented on a user’s device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622